DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title

Claim 5 are rejected under 35 U.S.C. 101.
The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  
Step 1:
Claim 1 is drawn to a method.
Step 2A Prong 1:
Claim 5 recites “a control device method  comprising… performed by a computer: detecting a steering angle of a vehicle; determining whether the vehicle…; and updating information indicating an angle ….”;  As such these recitations are directed to the mathematical concepts grouping within abstract ideas.  Accordingly, these claims recite an abstract idea.
Step 2A Prong 2:
The claims recite the additional elements “a computer”.  The additional elements appears to be merely data collection required to perform the abstract idea recited and as such is insignificant extra solution. Accordingly, this additional limitation does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Furthermore, the additional element do not improve the functioning of a computer or to any other technology or technical field. The additional element does not implement the mathematical concept with a particular machine or effect a transformation.
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional element considered individually or in ordered combination is well-understood, routine and conventional activities.
Therefore claim 5 is not patent eligible.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claims 1 and 5 recite “steering play section” in line 5 of claim1 and claim 5.  It is not clear to the examiner what is meant by the phrase “steering play section” recited in claims 1 and 5, the claims are not clear and are indefinite, therefore they will be interpreted as best understood by the examiner.  Appropriate correction is required by the applicant.  Dependent claims 2-4 are rejected based on there dependency from a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SEO et al, US Pg. Pub. No. (2018/0023951) referred to hereinafter as SEO.
As per claim 1, SEO teaches a control device comprising: a detection unit that detects a steering angle of a vehicle (see at least Abstract summary, Para 09, 14); a determination unit that determines whether the vehicle is traveling straight or not (see at least Abstract summary, Para 09, 14, 27-32, 39,); and an update unit that updates information indicating an angle range of the steering angle corresponding to a steering play section of the vehicle based on the steering angle detected by the detection unit and a determination result of the determination unit (see at least Abstract summary, Para 09, 14, 25, 27-32, 39, 42).

As per claim 2, SEO teaches a control device according to claim 1, wherein in a case where it is determined by the determination unit that the vehicle is traveling straight, the update unit updates the angle range in order that the steering angle detected by the detection unit is included in the angle range when the steering angle detected by the detection unit exceeds the present angle range (see at least Abstract summary, Para 09, 14, 25, 27-32, 39, 42).

As per claim 3, SEO teaches a control device according to claim 1, wherein in a case where it is determined by the determination unit that the vehicle is not traveling straight, the update unit updates the angle range in order that the steering angle detected by the detection unit is not included in the steering play section when the steering angle detected by the detection unit does not exceed the present angle range (see at least Abstract summary, Para 09, 14, 25, 27-32, 39, 42).

As per claim 4, SEO teaches a control device according to claim 3, wherein in a case where it is determined by the determination unit that the vehicle is not traveling straight, the update unit updates the angle range to a predetermined angle range when the steering angle detected by the detection unit does not exceed the present angle range (see at least Abstract summary, Para 09, 14, 25, 27-32, 39, 42).
As per claim 5, the limitations of claim 5 are similar to the limitations of claim 1, therefore they are rejected based on the same rationale.
Conclusion
Please refer to form 892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSSA A SHAAWAT whose telephone number is (313)446-6592. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter B Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSSA A SHAAWAT/Primary Examiner, Art Unit 3665